           Case 2:20-cv-00862-WSS Document 20 Filed 08/18/20 Page 1 of 14




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


1 S.A.N.T., INC. (a/k/a 1 SAINT, INC.) d/b/a
TOWN & COUNTRY and d/b/a GATHERINGS
BANQUET & EVENT CENTER, individually and
on behalf of all others similarly situated,
                                                       Civil Action No. 20-862
                        Plaintiff,
                                                       Judge William S. Stickman IV
                 v.

BERKSHIRE HATHAWAY INC.; and
NATIONAL FIRE & MARINE INSURANCE
COMPANY,

                        Defendants.



BERKSHIRE HATHAWAY INC.’S BRIEF IN SUPPORT OF MOTION TO DISMISS


I.        INTRODUCTION

          On June 15, 2020, Plaintiff 1 S.A.N.T., INC. (a/k/a 1 SAINT, INC.) d/b/a TOWN &

COUNTRY and d/b/a GATHERINGS BANQUET & EVENT CENTER filed a Complaint

against Berkshire Hathaway Inc. (“Berkshire Hathaway”) and National Fire & Marine

Insurance Company (“National Fire”) alleging breach of contract and seeking a declaratory

judgment relating to insurance coverage sought under a policy of insurance National Fire issued

to Plaintiff. On August 4, 2020, Plaintiff filed a substantially similar First Amended Complaint

(“Complaint”).

          Although the Complaint identifies Berkshire Hathaway as a Delaware Corporation with

its principal place of business in Nebraska (Complaint ¶7) and identifies National Fire as a

subsidiary of Berkshire Hathaway (Complaint ¶8), there is nothing else in the Complaint




DM1\11233708.6
            Case 2:20-cv-00862-WSS Document 20 Filed 08/18/20 Page 2 of 14




relating to Berkshire Hathaway. The Complaint contains nothing indicating why Berkshire

Hathaway is a defendant other than its subsidiary, National Fire, having issued the insurance

policy to Plaintiff. Accordingly there is nothing in the Complaint that establishes (a) personal

jurisdiction over Berkshire Hathaway in Pennsylvania; (b) a basis for venue with respect to

Berkshire Hathaway in the Western District of Pennsylvania; or (c) a claim against Berkshire

Hathaway upon which the court can grant relief.

II.        FACTS

           From the face of the Complaint, it appears that Plaintiff’s claim against Berkshire

Hathaway is based solely on Berkshire Hathaway being a holding company that owns National

Fire. Complaint, ¶¶ 7,8. The Complaint contains no other specific allegations against Berkshire

Hathaway.

           Berkshire Hathaway is not an insurance company. Declaration of Daniel Jaksich

(“Jaksich Declaration”) (attached to Motion as Exhibit 1), ¶7. It is a holding company that

owns subsidiaries engaged in a number of business activities, including, but not limited to,

insurance. Id., ¶¶4, 11. National Fire is a wholly-owned subsidiary of Berkshire Hathaway.

Id., ¶4.

           Berkshire Hathaway has no direct presence in, or connection with, the Commonwealth

of Pennsylvania other than through subsidiaries. See Ex. 1, Jaksich Declaration, ¶¶5-10, 13.

Berkshire Hathaway is a Delaware corporation with its principal place of business in Omaha,

Nebraska. Id. at ¶3. Berkshire Hathaway does not sell insurance or any other services in

Pennsylvania, does not manufacture any products in Pennsylvania, is not qualified, licensed, or

registered to do business in Pennsylvania, has no registered agent in Pennsylvania, does not

have any employees, officers or other agents in Pennsylvania, pays no taxes in Pennsylvania,



                                                 2
DM1\11233708.6
           Case 2:20-cv-00862-WSS Document 20 Filed 08/18/20 Page 3 of 14




and does not do business in Pennsylvania. Id. at ¶¶ 6-10. It does not maintain an office in this

Commonwealth, nor does it own, use, possess or lease any real property or facilities in

Pennsylvania. Id. at ¶ 5. Berkshire Hathaway does not have any bank account with a bank in

the Commonwealth of Pennsylvania, and does not have a telephone listing in Pennsylvania. Id.

at ¶9. Berkshire Hathaway does not consent to personal jurisdiction in Pennsylvania. Id. at

¶14.

          Berkshire Hathaway does not sell services or manufacture goods in Pennsylvania. Id.

at ¶7. It is only connected to this case indirectly through its subsidiary relationship with

National Fire. Id. at ¶11. Berkshire Hathaway and National Fire are separate legal entities. Id.

Berkshire Hathaway operates its business in a separate building, under a separate board of

directors, and has separate employees, assets, and a principal place of business separate from

National Fire. Id. at ¶11. Berkshire Hathaway does not exercise day-to-day management or

control of the operations of National Fire, and is not involved in the daily business activities of

National Fire. Id. at ¶12. Berkshire Hathaway had no involvement in, and has no knowledge

of, the sale of the insurance policy described in Plaintiff’s Complaint. Id. at ¶13. Berkshire

Hathaway has never been involved in the adjustment, handling, evaluation, or disposition of

the insurance claim under the insurance policy described in Plaintiff’s Complaint. Id. at ¶13.

III.      ARGUMENT

          A.     Berkshire Hathaway is Not Subject to Personal Jurisdiction in
                 Pennsylvania.

          In order for a court to exercise personal jurisdiction over a defendant, including a foreign

corporation, there must be both a statutory and constitutional basis to do so. Efford v. Jockey

Club, 796 A.2d 370 (Pa. Super. 2002); see also Barth v. Walt Disney Parks & Resorts U.S.,




                                                    3
DM1\11233708.6
           Case 2:20-cv-00862-WSS Document 20 Filed 08/18/20 Page 4 of 14




Inc., No. CV 16-2140, 2016 WL 4502352, at *1 (E.D. Pa. Aug. 29, 2016). Because a state’s

assertion of jurisdiction over a foreign corporation exposes that corporation to the state’s

“coercive power,” “[t]he reach of that coercive power, even when exercised pursuant to a

corporation's purported ‘consent,’ may be limited by the Due Process clause.” Brown v.

Lockheed Martin Corp., 814 F.3d 619, 639-41 (2d Cir. 2016). See also Mendel v. Williams,

53 A.3d 810 (Pa. Super. 2012) (“[t]he Due Process Clause of the Fourteenth Amendment to the

United States Constitution limits the authority of a state to exercise in personam jurisdiction

over non-resident defendants.”) (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462

(1985)). See also International Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (holding

that exercising general personal jurisdiction over a foreign defendant must not “offend

traditional notions of fair play and substantial justice”).

          The Pennsylvania Long-Arm statute establishes personal jurisdiction over persons

outside of this Commonwealth – its reach extends to the fullest extent allowed by the United

States Constitution. 42 Pa.C.S. § 5322(b). The general rule stated in subsection (a), provides

for the exercise of jurisdiction over a person “who acts directly or by an agent to a cause of

action or other matter arising from” one of ten types of specified conduct. 42 Pa.C.S. § 5322(a).

However, section (b) is a catchall provision authorizing the exercise of personal jurisdiction

over persons who do not come within one of the express provisions of the ten subsections of

section (a), so long as the minimum requisites of federal constitutional law are met. 42 Pa.C.S.

§ 5322(b) (“the jurisdiction of the tribunals of this Commonwealth shall extend to all persons

to the fullest extent allowed under the Constitution of the United States”). As a practical matter,

each of the ten subsections of § 5322(a) are wholly subsumed within the catchall provision of

§ 5322 (b). Scoggins v. Scoggins, 555 A.2d 1314, 1319 (Pa. Super. 1989). Consequently, the



                                                   4
DM1\11233708.6
           Case 2:20-cv-00862-WSS Document 20 Filed 08/18/20 Page 5 of 14




only appropriate focus in a Pennsylvania personal jurisdiction analysis is whether the minimum

requisites of Constitutional due process have been met. Id.

          The United States Constitution permits states to authorize its courts to exercise personal

jurisdiction over an out-of-state defendant if the defendant has “certain minimum contacts with

the state such that the maintenance of the suit does not offend ‘traditional notions of fair play

and substantial justice’”.      Daimler AG v. Bauman, 571 U.S. 117, 126 (2014) (quoting

International Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)).

          There are two types of personal jurisdiction: specific and general. Daimler, 571 U.S.

at 126 – 133 (2014). Specific jurisdiction over an out of state defendant requires that the claim

arise from the defendant’s activities within the forum state. See Bristol-Myers Squibb Co. v.

Superior Court of California, 482 U.S. ___, 137 S.Ct. 1773, 1781 (2017). The Supreme Court

has emphasized that for specific jurisdiction, “there must be an ‘affiliation between the forum

and the underlying controversy, principally, [an] activity or an occurrence that takes place in

the forum State.’” Id. at 1781 (internal citations omitted). The Court further held that “[w]hen

there is no such connection, specific jurisdiction is lacking regardless of the extent of a

defendant’s unconnected activities in the State.” Id.

          By contrast, general jurisdiction allows the plaintiff to assert a claim against a defendant

that does not arise from the defendant’s activities in the forum state, but general jurisdiction

requires plaintiff to meet a much higher burden. General jurisdiction requires a finding that

“continuous corporate operations within a state are so substantial and of such a nature as to

justify suit against it on causes of action arising from dealings entirely distinct from those

activities.” Daimler at 127 (quoting International Shoe Co. v. Washington, 326 U.S. 310, 316

(1945)). In other words, the defendant must essentially be “at home” in the forum state. Id. at



                                                    5
DM1\11233708.6
           Case 2:20-cv-00862-WSS Document 20 Filed 08/18/20 Page 6 of 14




137. In Daimler, the Supreme Court clarified that “[w]ith respect to a corporation, the place of

incorporation and principal place of business are paradigm bases for general jurisdiction.” Id.

at 137 (internal quotations omitted). .

                 1.     Berkshire Hathaway Is Not Subject To Specific Jurisdiction In
                        Pennsylvania On Plaintiff’s Claims

          Berkshire Hathaway is not subject to specific jurisdiction in Pennsylvania in this case

because Plaintiff’s claims are not premised on any “in-state activities” of Berkshire Hathaway.

Daimler, 571 U.S. 117, 126-133; Bristol-Myers, 582 U.S.____, 137 S.Ct. 1773, 1781 (2017).

In other words, Plaintiff does not allege in the Complaint that its damages arise from any

conduct of Berkshire Hathaway in Pennsylvania. For the Court to exercise specific personal

jurisdiction over Berkshire Hathaway, “Plaintiff’s cause of action” must “arise out of [Berkshire

Hathaway’s] conduct or actions occurring in Pennsylvania.” Id. Put differently, there must be

a “relationship among [Berkshire Hathaway], the forum, and the litigation.” Walden v. Fiore,

571 U.S. 277, 284 (2014) (citation omitted). For jurisdiction to comport with the limits of due

process, the defendant’s suit-related conduct must create a substantial connection with the

forum state. Walden, 571 U.S. 277, 285-86.

          Here there is no such relationship. Plaintiff’s Complaint does not allege any claims

arising from any acts of Berkshire Hathaway in Pennsylvania. In fact, Plaintiff’s Complaint is

devoid of any specific allegations against Berkshire Hathaway. Plaintiff makes no allegations

that Berkshire Hathaway had any involvement in the issuance of the insurance policy described

in Plaintiff’s Complaint, nor does Plaintiff allege that Berkshire Hathaway has ever been

involved in the adjustment, handling, evaluation, reserve or disposition of Plaintiff’s insurance

claim. Without any allegations connecting Berkshire Hathaway to Plaintiff’s alleged claims in

Pennsylvania, Plaintiff has no evidence that Berkshire Hathaway engaged in any “suit-related


                                                  6
DM1\11233708.6
           Case 2:20-cv-00862-WSS Document 20 Filed 08/18/20 Page 7 of 14




conduct” that “create[d] a substantial connection” with Pennsylvania, such as would support

specific jurisdiction over Berkshire Hathaway. Id.

          Recent cases confirm that Courts in other jurisdictions in similar situations have found

a lack of specific personal jurisdiction over Berkshire Hathaway when Berkshire Hathaway is

named in a suit merely because Berkshire Hathaway is the parent company of the real defendant

in interest. See e.g. Price v. Greensboro News & Record, LLC, 2020 US Dist. LEXIS 20240

(M.D. NC Feb. 6, 2020) (holding no specific personal jurisdiction in North Carolina exists for

Berkshire Hathaway based on uncontroverted affidavit regarding lack of presence, connection

or control); Allen v Cort Trade Show Furnishings, 2020 U.S. Dist. LEXIS 117486 (D. Md.

July 2, 2020) (dismissing Berkshire Hathaway for lack of personal jurisdiction); Franklin v.

Burlington N & Santa Fe R.R.Co., 2010 U.S. Dist. LEXIS 126944 (N.D. TX Dec. 1, 2010)

(dismissing Berkshire Hathaway for lack of personal jurisdiction); Hilliary v. FlightSafety Intl,

Inc., 2017 WL 11316735 (N.D. Ga. Oct. 20, 2017) (dismissing Berkshire Hathaway for lack of

personal jurisdiction).

          The same is true here. The Complaint does not allege that Berkshire Hathaway had

personal contacts with Pennsylvania, much less that it had contacts with the Plaintiff in this

case. This Court therefore may not exercise specific personal jurisdiction over Berkshire

Hathaway.

                 2.       Berkshire Hathaway Is Not Subject To General Jurisdiction In
                          Pennsylvania

          Berkshire Hathaway is not subject to general jurisdiction in Pennsylvania. General

jurisdiction does not apply because Berkshire Hathaway’s affiliations with this Commonwealth

are not so continuous and systematic (in fact, they are non-existent) as to render Berkshire

Hathaway essentially “at home” in this Commonwealth, or comparable to a domestic


                                                   7
DM1\11233708.6
           Case 2:20-cv-00862-WSS Document 20 Filed 08/18/20 Page 8 of 14




Pennsylvania corporation. Daimler, 571 U.S. at 126-133. Although Berkshire Hathaway is a

holding company which owns subsidiaries engaged in a number of business activities in various

places, including Pennsylvania, that fact is insufficient to establish general jurisdiction over a

defendant – “otherwise, ‘at home’ would be synonymous with ‘doing business.’” Id. at 762 n.

20; see also Helicopteros Nacionales de Columbia, S.A. v. Hall, 466 U.S. 408, 415-16 (1984)

(noting that mere purchases or sales, even at regular intervals, are not enough to warrant a state’s

assertion of general jurisdiction over a foreign defendant). The Supreme Court recently re-

affirmed this principle in Bristol-Myers, finding that even regular sales of a product in a State

or a contractual relationship with a third party to sell or distribute products in the State are an

insufficient basis for jurisdiction. See Bristol-Myers, 137 S.Ct at 1777, 1782. Here, Berkshire

Hathaway is even more removed from contact with Pennsylvania because it conducts no

business in the Commonwealth.

          Plaintiff’s Complaint presents no exceptional circumstances that would allow Berkshire

Hathaway to be considered “at home” in Pennsylvania, outside its state of incorporation

(Delaware) or principal place of business (Nebraska). Id. at 761 n. 19; see also Annex Telecom

Co. v. Brown, No. 13-4605, 2014 U.S. Dist. LEXIS 146136, at *14 (E.D. Pa. Oct. 14, 2014)

(finding no general jurisdiction over out-of-state defendant in Pennsylvania under a Daimler

analysis where plaintiff had not presented “extensive and persuasive facts demonstrating

connections with the forum state.”). When appraising Berkshire Hathaway’s activities in its

entirety, nationwide and worldwide, it could hardly be considered “at home” in Pennsylvania,

as it would be in Delaware or Nebraska. Thus, Berkshire Hathaway is not “at home” in

Pennsylvania such that it is amenable to general jurisdiction in Pennsylvania. Daimler, 571




                                                  8
DM1\11233708.6
           Case 2:20-cv-00862-WSS Document 20 Filed 08/18/20 Page 9 of 14




U.S. at 127, 135. Plaintiff’s Complaint does not support the exercise of personal jurisdiction

over out-of-state Defendant Berkshire Hathaway.

          It is of no consequence that Berkshire Hathaway is a holding company of National Fire.

As the Supreme Court announced in Daimler, Plaintiff cannot superimpose the contacts of

National Fire onto a non-citizen holding company like Berkshire Hathaway to create general

jurisdiction. Daimler, 571 U.S. at 135. To do so would defeat the basic principles of fairness

underlying general jurisdiction by preventing out-of-state corporations from “structur[ing] their

primary conduct with some minimum assurance as to where that conduct will and will not

render them liable to suit.’” Id. at 762 (citing Burger King, 471 U.S. at 472). See also Action

Mfg. Co. v. Simon Wrecking Co., 375 F. Supp.2d 411, 422 (E.D.PA 2005) (“Mere ownership

of a subsidiary does not subject the parent corporation to personal jurisdiction in the state of the

subsidiary”); Saudi v. Northrop Grumann Corp., 427 F.3d 271, 276 (4th Cir. 2005) (“it is

generally the case that contacts of a corporate subsidiary cannot impute jurisdiction to its parent

entity.”). Under Daimler, National Fire’s contacts with Pennsylvania cannot be imputed to

Berkshire Hathaway. As such, Plaintiff cannot justify the exercise of general jurisdiction over

Berkshire Hathaway.

                 3.     Berkshire Hathaway is Not Subject to General Jurisdiction by
                        Consent

          Berkshire Hathaway is not registered to do business in Pennsylvania, has never been

registered to do business in Pennsylvania, and does not conduct any business in Pennsylvania.

See Ex. 1. Consequently, Plaintiff cannot argue that Berkshire Hathaway has consented to

general jurisdiction in the Commonwealth. Additionally, there is no law supporting a finding

that general jurisdiction by consent may be exercised over a Defendant based solely on the

connections of an independent subsidiary or affiliate of the Defendant. That National Fire is


                                                  9
DM1\11233708.6
          Case 2:20-cv-00862-WSS Document 20 Filed 08/18/20 Page 10 of 14




subject to general personal jurisdiction in Pennsylvania does not confer general personal

jurisdiction by consent over Berkshire Hathaway, when Berkshire Hathaway has not consented

to jurisdiction and has no independent contacts of any kind with Pennsylvania.

          B.     This District is Not a Proper Venue with Respect to Berkshire Hathaway.

          The federal venue statute, 28 U.S.C. §1391(b), provides:

                 A civil action may be brought in – (1) a judicial district in which any
                 defendant resides, if all the defendants are residents of the State in which
                 the district is located; (2) a judicial district in which a substantial part of
                 the events or omissions giving rise to the claim occurred, or a substantial
                 part of the property that is the subject of the action is situated; or (3) if
                 there is no district in which any action may otherwise be brought as
                 provided in this section, any judicial district in which any defendant is
                 subject to the court’s personal jurisdiction in respect to such action.

          Section §1391(d) provides:

                 For purposes of venue under this chapter in a State which has more than
                 one judicial district and in which a defendant that is a corporation is
                 subject to personal jurisdiction at the time an action is commenced, such
                 corporation shall be deemed to reside in any district in that State within
                 which its contacts would be sufficient to subject it to personal
                 jurisdiction if that district were a separate State, and, if there is no such
                 district, the corporation shall be deemed to reside in the district within
                 which it has the most significant contacts.

28 U.S.C. §1391(d).

          Here, Plaintiff has failed to plead facts establishing that Berkshire Hathaway is subject

to venue in this District. Moreover, as discussed above, it would be improper for the Court to

exercise either specific or general personal jurisdiction over Berkshire Hathaway in this case.

Where venue is not established, the district court should dismiss the case. 28 U.S.C. §1406(a).

To establish venue under 28 U.S.C. §1391(b)(1), a plaintiff must show that the defendant

corporation is subject to personal jurisdiction in this Court at the time the action is commenced.

28 U.S.C. §1391(b) and (d). For venue under 28 U.S.C. §1391(b)(2), the plaintiff may rely on



                                                    10
DM1\11233708.6
          Case 2:20-cv-00862-WSS Document 20 Filed 08/18/20 Page 11 of 14




the entire sequence of events underlying the claim so long as the corporate defendant is subject

to the personal jurisdiction of the court. Farkas v. Rich Coast Corp., 2014 U.S. Dist. LEXIS

16708 at *28 (W.D.Pa. Feb. 11, 2014) (“to determine whether venue is proper…Section

1391(d)…require[s] that personal jurisdiction exists”). In order to establish venue under

Section 1391(b)(3), Plaintiff must show that: (1) there is no district in which an action may

otherwise be brought, and (2) that Berkshire Hathaway is subject to this Court’s personal

jurisdiction. Typically, for a corporation sued in a district where it does not have an office, this

“require[s] that it be present in the district by its officers and agents carrying on the business of

the corporation, this being the only way in which it could be said to be found within the district.”

Eastman Kodak Co. of N.Y. v. S. S. Photo Materials Co., 273 U.S. 359, 371 (1927).

          As stated above, Plaintiff cannot establish that this Court has personal jurisdiction over

Berkshire Hathaway. Plaintiff also has failed to establish any basis for venue in the Western

District of Pennsylvania against Berkshire Hathaway. Plaintiff has not made a single assertion

against Berkshire Hathaway that any of its acts or omissions took place in Pennsylvania, that it

resided here, or that it undertook any activity to subject itself to the personal jurisdiction of this

Court. Berkshire Hathaway is not a resident of Pennsylvania, and no substantial portion of the

events giving rise to the claim occurred at a time Berkshire Hathaway was subject to personal

jurisdiction in Pennsylvania. Therefore, venue is improper and the Court should dismiss this

action.




                                                   11
DM1\11233708.6
          Case 2:20-cv-00862-WSS Document 20 Filed 08/18/20 Page 12 of 14




          C.     Plaintiff’s Complaint Should Be Dismissed for Failure to State a Claim
                 Upon Which Relief Can Be Granted.

                 1.     Standard of Review

          In deciding motions to dismiss, courts must accept all well-pleaded allegations in the

complaint as true and draw all reasonable inferences in favor of the non-moving party, Jordan

v. Fox, Rothschild, O’Brien & Frankel, 20 F.3d 1251, 1261 (3d Cir. 1994), as well as “exhibits

attached to the complaint, matters of public record, and documents that form the basis of a

claim.” Lum v. Bank of Am., 361 F.3d 217, 222, n. 3 (3d Cir. 2004) (“[t]he purpose of this rule

is to avoid the situation where a plaintiff with a legally deficient claim that is based on a

particular document can avoid dismissal of that claim by failing to attach the relied upon

document” (citation omitted). Id. at 222. “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice” to state a claim that can

survive a motion to dismiss. Ashcroft v. Iqbal, 556 U.S. 662, 677-678 (2009). “While a

complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual

allegations, a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’

requires more than labels, conclusions; a formulaic recitation of a cause of action’s elements is

insufficient. Factual allegations must be enough to raise a right to relief above the speculative

level….” Bell Atlantic Corp., et al. v. Twombly, et al., 550 U.S. 544, 545 (2007) (further

explaining that a merely “conceivable” claim is not sufficient). The Complaint does not provide

fair notice of Plaintiff’s claims and factual allegations that—when accepted as true—are

plausible and rise above mere speculation. Iqbal, 556 U.S. 662, 678; Twombly, 550 U.S. 544,

555-556.




                                                 12
DM1\11233708.6
          Case 2:20-cv-00862-WSS Document 20 Filed 08/18/20 Page 13 of 14




                  2.      Plaintiff’s Complaint Against Berkshire Hathaway should be
                          Dismissed for Failure to State a Claim

          Plaintiff’s Complaint lacks any facts or allegations that justify Plaintiff’s joining

Berkshire Hathaway as a defendant. Plaintiff cannot proceed against Berkshire Hathaway when

it fails to assert in the Complaint any actions or omissions by Berkshire Hathaway.

          Plaintiff is obligated to provide the grounds for their entitlement to relief, which requires

more than mere conclusions and a recitation of irrelevant facts. See Twombly, 550 U.S. at 555.

Here, Plaintiff’s attempt to plead against Berkshire Hathaway is insufficient even under the

liberal federal standards for notice pleading. See Fed. R. Civ. P. 8.; Fowler v. UPMC Shadyside,

578 F.3d 203, 2011 (3d Cir. 2009)(“a complaint must do more than allege the plaintiff’s

entitlement to relief. . . [it must] ‘show’ such an entitlement with its facts.”).

          Berkshire Hathaway hereby also incorporates by reference the grounds and authorities

in National Fire’s Motion to Dismiss.

          As such, pursuant to Fed. R. Civ. P. 12(b)(6), this Court should dismiss this action

against Berkshire Hathaway because the Complaint fails to describe or allege what unlawful

conduct Berkshire Hathaway allegedly engaged in and thus, without a claim, no relief can be

granted.

          IV.     CONCLUSION

          This action should be dismissed against Berkshire Hathaway for lack of personal

jurisdiction and for improper venue. In the alternative, the Court should dismiss this action

against Berkshire Hathaway with prejudice for failure to state a claim upon which relief can be

granted, and for the same grounds set forth in National Fire’s Rule 12(b)(6) Motion.

          Allowing Plaintiff to replead further would obviously be futile and a waste of judicial

resources. Plaintiff has already had two opportunities to plead allegations relating to grounds


                                                    13
DM1\11233708.6
          Case 2:20-cv-00862-WSS Document 20 Filed 08/18/20 Page 14 of 14




for personal jurisdiction against Berkshire, and has failed to do so. After having had the

opportunity to review and analyze Berkshire’s Motion to Dismiss Plaintiff’s initial Complaint,

Plaintiff has cured none of the deficiencies in the allegations relating to personal jurisdiction.

Dismissal should be with prejudice.

                                              Respectfully submitted,

                                              /s/ Robert L. Byer
                                              Robert L. Byer (PA 25447)
                                              Julie S. Greenberg (PA 79697)
                                              DUANE MORRIS LLP
                                              600 Grant Street, Suite 5010
                                              Pittsburgh, PA 15219
                                              Ph: 412-497-1004
                                              Fax: 412-202-3330
                                              rlbyer@duanemorris.com
                                              jsgreenberg@duanemorris.com

                                              Damon N. Vocke
                                              (Admission Pending)
                                              DUANE MORRIS LLP
                                              1540 Broadway
                                              New York, NY 10036-4086
                                              Ph: 212-692-1059
                                              Fax: 312-277-2375
                                              dnvocke@duanemorris.com

                                              Counsel for Defendant, Berkshire Hathaway

August 18, 2020




                                                 14
DM1\11233708.6
